Exhibit 10.19
ASSIGNMENT OF ASSET MANAGEMENT AGREEMENT


This ASSIGNMENT OF ASSET MANAGEMENT AGREEMENT (“Assignment”) is made this 31st
day of December, 2011, by and between NEDAK ETHANOL, LLC, a Nebraska limited
liability company (“Assignor”), and AGCOUNTRY FARM CREDIT SERVICES, FLCA
(formerly Farm Credit Services of Grand Forks, FLCA) (“Lender”).
 
Assignor and Lender have entered into that certain Amended and Restated Master
Credit Agreement dated as of December 31, 2011 (the “Master Credit Agreement”)
and have also entered into other loan and security documents in connection with
the Mater Credit Agreement.  As a condition to the Master Credit Agreement and
the accommodations extended by Lender to Assignor, Lender has required the
execution hereof by Assignor, and the acknowledgment hereof and consent hereto
by TENASKA BIOFUELS LLC, a Delaware limited liability company (“Tenaska”)
referred to below, by execution of the Consent and Agreement attached
hereto.  The Master Credit Agreement and any supplements and other loan and
security documents heretofore or hereafter delivered in favor of Lender are
collectively referred to herein as the “Loan Documents.”  Capitalized terms that
are not defined herein shall have the meaning ascribed to the terms in the Loan
Documents unless the context requires otherwise.
 
Accordingly, in consideration of the foregoing and to induce Lender to maintain
the loans to Assignor and extend other accommodations, the parties agree as
follows:
 
1.           As security for the payment and performance of the Obligations,
Assignor hereby collaterally assigns, pledges, transfers and sets over unto
Lender and grants to Lender a continuing security interest in all of its rights,
remedies (at law or in equity), title and interest in and to (a) that certain
Asset Management Agreement dated December 30, 2011, as the same may be
supplemented, amended or restated from time to time (the “Assigned Contract”),
by and between Assignor and Tenaska, to provide services and establish a net
settlement process to apply to billing and payment under certain transactions
between Assignor and Tenaska, a true and correct copy of which is attached
hereto as Exhibit A, and (b) all proceeds thereof, including, without
limitation, (i) Assignor’s rights and remedies with respect to any breach by
Tenaska of any of its representations, warranties, covenants and obligations
under the Assigned Contract and (ii) Assignor’s rights to terminate, perform
thereunder, compel performance and otherwise exercise all remedies under the
Assigned Contract.  Without limiting the generality of the foregoing, as
security for the payment and performance of all Obligations of Assignor under
the Loan Documents, Assignor hereby specifically collaterally assigns, pledges,
transfers and sets over to Lender, and grants to Lender, a security interest in
all rights of Assignor to receive any sums of money or property in connection
with the Assigned Contract whether presently existing or hereafter arising;
provided, that so long as no default or Event of Default has occurred and is
continuing, Assignor shall be entitled to collect and receive for its own
account monies paid under and in respect of the Assigned Contract, subject to
the terms and conditions of the Assigned Contract and the Loan Documents.
 
2.           Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right, power and authority to (a) declare this
Assignment to be unconditional and absolute, and thereby succeed fully to all of
Assignor’s right, remedies, title, interest and obligations in, to and
 

 
 

--------------------------------------------------------------------------------

 

under the Assigned Contract, and/or (b) exercise any and all rights of Assignor
under the Assigned Contract.  In furtherance of the foregoing, upon the
occurrence and during the continuance of default or an Event of Default,
Assignor hereby irrevocably authorizes and empowers Lender, in its sole
discretion, to assert, either directly or on behalf of the Assignor, any right,
privilege or claim which Assignor then or thereafter may have under the Assigned
Contract, as Lender may deem proper, and to receive and collect any and all
amounts due, damages, awards and other monies resulting therefrom and to apply
the proceeds thereof against any Obligations then outstanding.  Nothing herein
shall be construed to require Lender to take any action in respect of the
Assigned Contract, whether for the account of Assignor or otherwise.
 
3.           This assignment is for security purposes only and Assignor agrees
that Lender does not assume any of the obligations or duties of Assignor under
and with respect to the Assigned Contract unless and until Lender shall have
given Tenaska written notice that it has affirmatively exercised its right to
require performance under the Assigned Contract following the occurrence of a
default or an Event of Default under the Loan Documents.
 
4.           Assignor hereby irrevocably makes, constitutes and appoints Lender
(and all officers, employees or agents designated by it), as its true and lawful
attorney-in-fact for the purposes of enabling Lender or its agent or designee
to, upon the occurrence and during the continuance of an Event of Default,
exercise, demand, receive and enforce Assignor’s rights with respect to the
Assigned Contract and to exercise Lender’s rights under this Assignment.
 
5.           Assignor expressly acknowledges and agrees that it shall remain
liable under the Assigned Contract, to observe and perform all of the terms,
conditions and obligations therein contained to be observed and performed by it,
and that neither this Assignment, nor any action taken by Lender pursuant
hereto, shall cause Lender to be under any obligation or liability in any
respect whatsoever to any party to the Assigned Contract or for the observance
or performance of any of the representations, warranties, conditions, covenants,
agreements or terms therein contained, unless Lender so elects in writing under
Section 3 hereof.  The exercise by Lender of any of its rights and remedies
hereunder shall not release Assignor from any of its duties or obligations under
the Assigned Contract.
 
6.           In the event Lender incurs or becomes obligated to pay or perform,
and pays or performs, any debt, cost, liability or obligation under the Assigned
Contract or this Assignment of any kind, character or nature, each and every
such debt, cost, liability and obligation shall be and constitute an Obligation
of and immediately payable by Assignor under the Loan Documents.  Assignor
hereby agrees to indemnify and hold Lender harmless from and against any and all
claims, demands, liabilities, losses, payments, debts, obligations, lawsuits,
judgment, and reasonable costs and expenses, including without limitation
reasonable attorneys’ fees, to which Lender may become exposed, or which Lender
may incur, under or in connection with the Assigned Contract, including, but not
limited to those that may arise because Lender exercised its rights under this
Assignment.
 
7.           Assignor will upon demand pay to Lender the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which Lender may incur in connection with (i) the
preparation and administration of this
 

 
2

--------------------------------------------------------------------------------

 

Assignment, (ii) the exercise or enforcement of any of the rights of Lender
hereunder, or (iii) the failure by Assignor to perform or observe any of the
provisions hereof.
 
8.           Upon the indefeasible repayment in full of all Obligations due
Lender by Assignor under the Loan Documents, the assignment granted herein shall
terminate and all rights, title and interest in and to the Assigned Contract
shall revert back to Assignor.  Upon any such termination, Lender will, at the
expense of Assignor, execute and deliver to Assignor such documents as Assignor
shall reasonably request to evidence the termination of the Assignment.
 
9.           This Assignment can be waived, modified, amended, terminated or
discharged only explicitly in writing signed by Lender.  A waiver signed by
Lender shall be effective only in a specific instance and for the specific
purpose given.  Mere delay or failure to act shall not preclude the exercise or
enforcement of any of Lender’s rights or remedies hereunder.  All rights and
remedies of Lender shall be cumulative and shall be exercised singularly or
concurrently, at Lender’s option, and the exercise or enforcement of any one
such right or remedy shall neither be a condition to nor bar the exercise of
enforcement of any other.
 
10.           This Assignment and all obligations of the Assignor hereunder
shall be binding upon the successors and assigns of the Assignor (including any
debtor-in-possession on behalf of the Assignor) and shall, together with the
rights and remedies of Lender, inure to the benefit of Lender and all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns, including without limitation, any purchaser at any
foreclosure sale.  Assignor may not assign, sell, hypothecate or otherwise
transfer any interest in or obligation under the Assigned Contract or this
Assignment.
 
11.           Assignor agrees to take, at Assignor’s sole cost and expense, such
actions as Lender may require to evidence and carry out the purpose of this
Assignment, including without limitation the execution and delivery of such
additional documents and instruments as Lender may request.  Assignor authorizes
Lender to make any applicable filings that Lender deems appropriate to perfect
its security interest in the Assigned Contract, including without limitation
financing statements.
 
12.           This Assignment and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws
(without giving effect to the conflict of law principles thereof) of the State
of North Dakota.


13.           In case any provision in or obligation under this Assignment shall
be invalid, illegal or unenforceable, in whole or in part, in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.


14.           This Assignment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Any signature delivered by a party by
electronic mail or facsimile transmission shall be deemed to be an original
 

 
3

--------------------------------------------------------------------------------

 

signature hereto.
 
15.           All capitalized terms used in this Assignment, but not otherwise
defined herein, shall have the meanings as set forth in the Loan Documents
unless the context requires otherwise.
 
IN WITNESS WHEREOF, Assignor has executed this Assignment of Asset Management
Agreement as of this 31st day of December, 2011.
 
 
 

  NEDAK ETHANOL, LLC,       a Nebraska limited liability company            

 

  By: /s/ Jerome Fagerland     Name: Jerome Fagerland     Title: Pres and
General Manager  

 
 

  By: /s/ Everett L. Vogel     Name: Everett L. Vogel     Title: Chairman of
Board        

 
 
 
4

--------------------------------------------------------------------------------

 

CONSENT AND AGREEMENT
of
TENASKA BIOFUELS, LLC


The undersigned hereby acknowledges notice of, and consents to the terms and
provisions of, the foregoing ASSIGNMENT OF ASSET MANAGEMENT AGREEMENT (the
“Assignment”, the terms defined therein being used herein as therein defined)
from NEDAK ETHANOL, LLC (the “Assignor”) to AGCOUNTRY FARM CREDIT SERVICES, FLCA
(formerly Farm Credit Services of Grand Forks, FLCA) (the “Lender”) and hereby
agrees with Lender that:
 
1.           Upon the occurrence and continuation of an Event of Default under
the Loan Documents, Lender shall be entitled to exercise any and all rights and
remedies of Assignor under the Assigned Contract in accordance with the terms of
the Assignment, and the undersigned shall comply in all respects with such
exercise.
 
2.           Lender may, but shall not be required to, perform the obligations
of Assignor, and the undersigned will accept such performance in lieu of
performance by Assignor in satisfaction of Assignor’s obligations under the
Assigned Contract, provided that such performance is in compliance with the
Assigned Contract in all material respects.
 
3.           The undersigned will not materially amend or otherwise materially
modify the Assigned Contract or accept any cancellation or termination thereof
without the prior written consent of Lender.
 
4.           The undersigned agrees to give Lender prompt written notice of any
notice of a default given to Assignor under the Assigned Contract.
 
5.           Lender may enforce the obligations of the Assigned Contract with
the same force and effect as if enforced by and may perform the obligations of
Assignor.
 
6.           This Consent and Agreement shall be binding upon the undersigned
and its successors and assigns, and shall inure to the benefit of Lender and its
successors, transferees and assigns, including, without limitation, any
purchaser at any foreclosure sale in respect of the Assigned Contract.
 
7.           All capitalized terms used in this Consent and Agreement and not
defined herein shall have the meanings as set forth in the Assignment unless the
context requires otherwise.
 
[Signature on Following Page]
 

 
1
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed t his Consent and
Agreement as of the date set forth below.
 
Dated:  December 31, 2011                   
 
 

    TENASKA BIOFUELS, LLC:          

 

  By: /s/ illegible        Vice President                  

 
 
                                                        
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


ASSET MANAGEMENT AGREEMENT


 
(See Attached)
 


 
 
 
 
 
7
